Citation Nr: 0905856	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for cancer of the 
larynx, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to June 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's 
claims file.  

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed 
the Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.  

2.  Type II diabetes mellitus was not manifested in service 
or in the first post-service year, and is not shown to be 
related to the Veteran's active service.

3.  Cancer of the larynx was not manifested in service or in 
the first post-service year, and is not shown to be related 
to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  Service connection for cancer of the larynx is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A November 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record.  While he was not specifically 
advised of the criteria for rating diabetes mellitus and 
laryngeal cancer, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  The Veteran does not allege that 
notice has been less than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of the claimed disabilities until many years 
after the Veteran's military service.  A medical opinion is 
not necessary to decide these claims, as such opinion could 
not establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Evidentiary 
development in these matters is complete to the extent 
possible.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

II.  Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  For veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and malignant tumors, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
diabetes and respiratory cancers) to a degree of 10 percent 
or more at any time after service (except for chloracne and 
acute and subacute peripheral neuropathy which must be 
manifested within a year of the last exposure to an herbicide 
agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 38 
C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal 
Circuit has upheld this determination.  See Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims. 

The Veteran's service personnel records show he served in the 
U.S. Navy aboard the USS Iwo Jima and the USS Tripoli from 
November 3, 1967, to June 7, 1970.  There is no evidence that 
he ever disembarked and set foot on land in Vietnam.  He was 
awarded the Vietnam Service Medal.  

The Veteran's STRs, including his June 1970 service 
separation physical examination report, are silent for any 
complaints, findings, treatment, or diagnoses of Type II 
diabetes mellitus or cancer of the larynx.

VA outpatient treatment records dated from 2002 to 2005 note 
the Veteran was being treated for Type 2 diabetes mellitus.

A July 2003 private operative report notes that the Veteran 
had squamous cell carcinoma of the left vocal cord diagnosed 
earlier that month.  He underwent surgery to remove the 
cancer.

In October 2004, the Veteran submitted a claim of service 
connection for diabetes mellitus and cancer of the larynx.  
In a statement received in January 2005, he reported that he 
had served aboard the USS Iwo Jima and the USS Tripoli off 
the coast of Vietnam from 1967 to 1970.  He reported that he 
carried the bodies, and discarded the clothing, of deceased 
servicemen.  

In a statement received in August 2005, the Veteran stated, 
"I know I wasn't on land [in Vietnam], however, the 
herbicides was [sic] brought to me aboard ship.  We were not 
issued any latex gloves to protect outselves [sic]."  He 
reported that it was his job to "undress the injured and 
deceased bodies of the medi-vacs."  A March 2006 Report of 
Contact notes that the Veteran was contacted to ascertain 
when he served on land in Vietnam.  In response, the Veteran 
stated that he was never on land in Vietnam.  

At the August 2007 Travel Board hearing, the Veteran 
testified that he believed that he could have been exposed to 
Agent Orange from touching the clothing of Marines who had 
been killed or injured on land in Vietnam.  He also testified 
that his diabetes was diagnosed in about 1995 and his 
laryngeal cancer was diagnosed in 2003.

It is not in dispute that the Veteran now has Type II 
diabetes mellitus and residuals of laryngeal cancer.  
However, it is neither alleged, nor shown by the record, that 
either of these disabilities was manifested in service or in 
the Veteran's first year post-service; nor is there any 
medical opinion in the record that directly relates the 
Veteran's diabetes or laryngeal cancer to service or to any 
event therein. Accordingly, service connection for such 
diseases on the basis that they became manifest in service 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309) is not warranted.

The Veteran alleges that his diabetes and laryngeal cancer 
resulted from his exposure to Agent Orange by virtue of 
contact with the clothing of Marines who had spent time on 
land in Vietnam.  He does not allege, nor do his service 
personnel records show, that his "service involved duty or 
visitation in the Republic of Vietnam."  Rather, he served 
in the Navy in waters off the shore of Vietnam.  The Board is 
bound by VA's General Counsel Opinion (and the Federal 
Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. 
Cir. 2008) upholding that determination) that service on a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97. Consequently, the 
Veteran's claims seeking service connection are not within 
the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which 
provides for establishing service connection for diseases, 
including diabetes mellitus and respiratory cancer, on a 
presumptive basis based on herbicide exposure therein for 
veterans who served on land in Vietnam).  

The Veteran may still establish service connection for 
diabetes mellitus and laryngeal cancer by affirmative and 
competent evidence that such diseases are related to his 
service or some event therein.  However, the first evidence 
of a diagnosis of diabetes is many years after the Veteran's 
discharge from service in 1970.  VA treatment records dated 
in 2002 note treatment for diabetes, and the Veteran 
testified that he was not diagnosed with diabetes until 1995 
(25 years after service).  The first evidence of laryngeal 
cancer is in 2003, 33 years after service.  Such a long 
interval between service and the initial diagnosis is, of 
itself, a factor against a finding that these disabilities 
are service-related.  Furthermore, there is no competent 
evidence that links these disabilities to the Veteran's 
service.  The Board finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  This is because any such 
medical opinion would not establish the existence of an 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The Veteran's belief that his Type II diabetes mellitus and 
laryngeal cancer are related to Agent Orange exposure in 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The preponderance of the evidence is 
against a finding that the Veteran's Type II diabetes 
mellitus and cancer of the larynx are in any way related to 
his active service.  Accordingly, the claims of service 
connection for these disabilities must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for cancer of the larynx is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


